DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of the certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2020/0196142). 
As to claim 1, Yang et al. teaches a blade open-close device (Figs. 1-3, privacy protection module “1” with shutter “30”; [0024], lines 4-11) mountable on a module board (Figs. 2 and 3, circuit board “921”; [0027], lines 1-8) including a lens unit (Fig. 3, lens “922”), the device comprising: 
a base (Fig. 3, case “10”) located on the module board ([0023], lines 7 and 8); 
a cover plate (Fig. 3, unnumbered top trapezoidal plate of including the hole “20” and covering the shutter “30”) covering at least part of the base (Fig. 3; note also Fig. 4) and having an opening (Fig. 3, hole “20”) aligned with an optical axis of the lens unit (Fig. 3; [0023], lines 14 and 15); 
a blade (Figs. 3,5, and 6, shutter “30”) movable in an opening and closing direction perpendicular to the optical axis (Figs. 5 and 6, directions “A” and “B”; {Note that directions A and B are described as actuator directions in Yang et al. However, as seen Figs. 5 and 6, those directions also correspond to a direction of movement of the shutter to expose and cover the lens unit. See, also, [0025], lines 11-20.}) in a blade chamber (Figs. 3 and 4; [0023], line 6; [0024], lines 2 and 3; {The claimed “blade chamber” is the hollow layer of case “10.”}) defined between the cover plate and the base (Figs. 3 and 4; {As indicated by the dashed outline of shutter “30” in Fig. 3 and the “vertical” extension of case “10” in Figs. 3 and 4, the hollow layer is defined between the top trapezoidal plate and at least a portion of case “10.”}); 
an actuator (Figs. 3,5, and 6, actuator “40”) configured to move the blade between a closing position to cover the opening and an opening position to uncover the opening (Figs. 5 and 6; [0025], lines 11-20); and 
a terminal plate (Fig. 3, horizontal side plate on which electrical connection dots “70” positioned) extending parallel to the optical axis (Fig. 3; {As seen in Fig. 3, this side plate has a dimension that extends parallel to the optical axis of the lens.}) and electrically connected to the actuator ([0028], lines 3-5), 
wherein the terminal plate includes connectors at an end of the terminal plate adjacent to the module board (Fig. 3, electrical connection dots “70”) to be electrically connected to contacts on the module board ([0028], lines 5-9; {Although the claimed module board contacts are not expressly illustrated in Yang’s figures, the Examiner submits that connection points (or contacts) on circuit board “921” are inherent in Yang et al. as the electrical connection dots “70” are connected to and receive electricity from the circuit board.}).
As to claim 4, Yang et al. teaches the blade open-close device according to claim 1, wherein 
the blade open-close device is mounted on a surface of the module board on which the lens unit is mounted (Figs. 2 and 3).
As to claim 5, Yang et al. teaches an electronic device (Fig. 1, electronic device “900”), comprising: 
a module board (Fig. 2, circuit board “921”); 
a lens unit (Fig. 2, lens “922”) mounted on the module board ([0022], line 14); and 
the blade open-close device (Figs. 1 and 2, privacy protection module “1”) according to claim 1 (See detailed rejection of claim 1 above.).


Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claim 2, the prior art fails to disclose a terminal end of a base for a blade open-close device having a width in a width direction perpendicular to a direction of an optical axis of a lens unit and to an opening and closing direction of a blade that is smaller than a width of a base body by a predetermined recess width within which the terminal plate is located. Claim 3 is allowable because it depends on claim 2.
Figs. 3 and 4 of Yang et al. illustrate the terminal plate, as interpreted by the Examiner, as a terminal end of case “10” with no overhanging parts of the case that would create a recess in which the terminal plate would be located. In short, Yang et al. fails to disclose or illustrate a recess associated with the case in which the terminal plate is located. 

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Sung et al. (WO 2018/021633 A1) discloses a filter open-close device for a camera of a mobile terminal having a similar design to that of the instant application. Robinson et al. (US 2016/0165116), Chen (US 2014/0176788), and Jarvis et al. (US 2010/0309369) disclose additional examples of an actuator-based shutter open-close device for a camera. However, each fails to disclose one or more claimed features. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
7/29/2022